DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a non-final, first office action on the merits, in response to application filed 9/24/2020.    Claims 1-27 have been examined and are currently pending. 


Priority
This application discloses and claims a CIP of Application No. 16/559291 (now Patent 10,970,732), filed 9/3/2019, and names the inventor or at least one joint inventor named in the prior application.  Accordingly, this application may constitute a CIP of 16/559291. Furthermore, acknowledgment is made of applicant's claim for a provisional application of 16/559291 filed on 6/14/2019 and 7/3/2019.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/2020, and 1/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-27) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the 

Independent claim 13 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 13, Steps 1-3 of, 
transmitting one or more incentive offers to one or more computing devices associated with one or more consumers; 
receiving real-time survey feedback data from the one or more computing devices associated with the one or more consumers; and 
receiving one or more selections from the merchant, the selections representing attributes of one or more comparative representations the merchant wishes to view.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activities, business relations); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions) e.g., “receiving real-time survey feedback data from the one or more computing devices associated with the one or more consumers”.



Independent claim 13, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. The claim includes additional elements (a computing device).   However, there are no machine/hardware to actually perform the steps. The procedural limitations “transmitting an offer to the computing device”, “receiving feedback from the computing device” does not mean the steps are actually performed by the machine/hardware/computing device.

Further, other than merely reciting “a computing device”, nothing in the claim elements precludes the step from practically being performed in human mind, and amounts no more than mere instructions to apply the judicial exception(s) in step 1-3 using a generic device/computer/internet, as the claim invokes computers or other machinery merely as a tool to perform an existing process claim or generality of the application because of the breadth of the claim.  (see MPEP 2106.05(f)), and thus is organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

As discussed above with respect to integration of the abstract idea into a practical application. The steps are mainly receiving data, and transmitting data. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  

Further, Step 1, 2, 3 of (“transmitting….”, “receiving”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/sending data, from one device to another device. 

Accordingly, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 13 (step 2B):  The additional elements (a computing device) is recited at “its name”, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea.   There is no specificity regarding any technology, just broadly there is a processor to execute the programming instructions, and to receive/transmit data.  Thus, the processor/serve and the device are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor as a tool to implement the abstract ideas.  The Examiner notes the instant 

This component is merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 13). 

The claimed invention is using existing conventional communication network/internet to receive or send/communicate/transmit data. Therefore, the “receiving data, transmitting /sending data” from one device to another device would be routine in any computer implementation in online environment, and do not constitute 	significantly more.  	A computer “that receives and sends information over a 	network-with no further specification- is not even arguably inventive” (see Buysafe Inc. Vs Google Inc. (Fed. Cir. 2014).  Additionally, the claimed functions represent insignificant data-gathering steps 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, paras [0009, 0020] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0009, 0020], the Specification demonstrates 

The procedural limitation, “receiving real-time survey feedback data from the one or more computing devices….”, the limitation “real-time" is specified at high level of generality without including any requirement for performing the claimed functions of delivering/transmitting/receiving data in real time by use of anything but entirely generic technology. Thus, it does not meaningfully limit the application of the identified judicial exception.   Also, receiving data, identifying data, selecting data, and delivering/sending/ transmitting data "real time" is generic and essential activity in any computer implementation, and as such does not constitute significantly more.

Again, the instant steps are specified at a high level of generality, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.



Independent claims 1 and 24:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent apparatus/system claim 1, and independent product claim 24 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 13.  

Further, the components (i.e. a processor, a system, a computing device, a computer-readable storage medium) described in independent claims 1, and 24, add nothing of substance to the underlying abstract idea.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea. There is no specificity regarding any technology, just broadly there is a processor to execute the programming instructions to receive/transmit data, select data.  Thus, the processor and memory are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in 

The claimed invention is using existing conventional communication network/internet to receive or send/communicate/transmit data. Therefore, the “receiving data, transmitting /sending data” from one device to another device would be routine in any computer implementation in online environment, and do not constitute 	significantly more.  	A computer “that receives and sends information over a 	network-with no further specification- is not even arguably inventive” (see Buysafe Inc. Vs Google Inc. (Fed. Cir. 2014)).   Additionally, the claimed functions represent insignificant data-gathering steps and thus add nothing of practical significance to the abstract idea (see Ultramercial Inc. vs. Hulu LLC (Fed. Cir. 2014)).

The procedural limitation, “receiving real-time survey feedback data from the one or more computing devices….”, the limitation “real-time" is specified at high level of generality without including any requirement for performing the claimed functions of delivering/transmitting/receiving data in real time by use of anything but entirely generic 

Dependent claim 2-12, and 25-27, are merely add further details of the abstract steps/elements recited in claims 1, and 24 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims              are also non-statutory subject matter.

Viewed as a whole, the claims (1-27) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webb et al. (hereinafter, Webb, US 2015/0235307).

As per claim 1, 13, Webb discloses a system, a method, 
comprising: 
one or more hardware processors ([0022]) configured by machine-readable instructions to: 
transmit one or more incentive offers to one or more computing devices associated with one or more consumers ([0006, In one embodiment, the present system includes a plurality of vendor devices in connection with one or more 
receive real-time survey feedback data from the one or more computing devices associated with the one or more consumers ([0033, When the customer selects a winner, the customer is prompted to complete a survey 107 before confirming the purchase 108. Thus, the survey is completed at the point of sale rather than at the point of delivery. The survey is used to provide feedback as to why the customer selected the winning vendor and to assess the performance of all of the participating vendors during the bidding process, 0034, the customer can rate each vendor on price, reputation, and communication skills, among other factors. Additionally, the customer can provide comments in a free-form text field. In this way, the survey data comprises the customer's perception of each participating vendor on the following criteria: the vendor's price; the vendor's reputation; and the vendor's ability to communicate, 0043, When customers complete surveys upon selecting a winning vendor, the survey data 402 is transmitted to the server database 210 and relayed to the business portal 207 so as to allow the vendors to analyze their business and competing businesses]); and 
receive one or more selections from the merchant, the selections representing attributes of one or more comparative representations the merchant wishes to view ([0035, Additionally, the customer interface 301 includes a list of quotes received from each vendor 304. The list comprises information regarding each vendor, such as reviews and ratings, wherein the data for the reviews and ratings may be imported from third party databases, 0039, Similar to the customer interface, the business interface 308 also comprises a section for the request details 303, which includes information regarding the request, such as the title of the request, time and date requested for service, status of the request, and countdown for bidding, among other information. The vendor can also view his or her latest quote 309, which is automatically updated each time the vendor inputs offers or bids. The vendor can adjust his or her quote by entering new offers or bids in a new quote entry box 315. The vendor can adjust his or her quote based on feedback received from database 312, wherein the feedback comprises the lowest quote offered 313 by a competing vendor, 0040, The business interface 308 further comprises an alternate quote entry box 316. The alternate quote entry box 316 is enabled if the RFQ indicates that time flexibility and/or alternate goods or products are acceptable]).


As per claim 2, 14, and 25, Webb further discloses, wherein the one or more hardware processors are further configured to display, via a user interface, at least one of the one or more comparative representations ([0039, Similar to the customer interface, the 

As per claim 3, 15, Webb further discloses,
wherein the one or more hardware processors are further configured to provide a merchant analytics platform to a merchant associated with the one or more incentive offers, ([0026, Accordingly, the vendor devices 201-206 provide access to a business portal 207, and the customer device 212 provides access to a customer portal 211. The business portal 207 and the customer portal 211 are components of the marketplace platform 213 provided by the server 209, 0029, For example, a salon may be overbooked and therefore unable to book the customer's appointment at the specified time in the RFQ; but the salon may be able to book the customer's appointment for a service during the time that falls within the flexible time period and offer a discounted price, 0031, Once the customer completes the RFQ, he or she can invite vendors, or 
the merchant analytics platform comprising a user interface (Fig. 3B, item 308, [0032, Upon viewing the request, the vendor can provide a quote by input ting a bid 105 or opt out of providing a quote]), 
wherein the user interface of the merchant analytics platform comprises a plurality of analytics display sections (Fig. 3B, item 302, 309, 315, 316, [0038, The message board 302 is also available on the business interface 308. In a preferred embodiment, the identities of the vendors remain anonymous to all of the participating vendors on the message board 302 so that only the customer knows the identity of the vendor, 0039, Similar to the customer interface, the business interface 308 also comprises a section for the request details 303, which includes information regarding the request, such as the title of the request, time and date requested for service, status of the request, and countdown for bidding, among other information. The vendor can also view his or her latest quote 309, which is automatically updated each time the vendor inputs offers or bids. The vendor can adjust his or her quote by entering new offers or bids in a new quote entry box 315. The vendor can adjust his or her quote based on feedback received from database 312, wherein the feedback comprises the lowest quote offered 313 by a competing vendor, 0040, The business interface 308 further comprises an 


As per claim 4, 16, 26, Webb further discloses, wherein at least one of the one or more comparative representations comprises at least a portion of the real-time survey feedback associated with the merchant compared with feedback data associated with one or more competitors of the merchant ([0035, Additionally, the customer interface 301 includes a list of quotes received from each vendor 304. The list comprises information regarding each vendor, Such as reviews and ratings, wherein the data for the reviews and ratings may be imported from third party databases, 0039, Similar to the customer interface, the business interface 308 also comprises a section for the request details 303, which includes information regarding the request, such as the title of the request, time and date requested for service, status of the request, and countdown for bidding, among other information. The vendor can also view his or her latest quote 309, which is automatically updated each time the vendor inputs offers or bids. The vendor can adjust his or her quote by entering new offers or bids in a new quote entry box 315. The vendor can adjust his or her quote based on feedback received from database 312, wherein the feedback comprises the lowest quote offered 313 by a competing vendor.  Additionally, the feedback comprises customer decision factors 314 that most customers consider when selecting a winning vendor. For instance, the customer decision factors 314 may comprise information on how customers weigh factors such as pricing and rating for the requested product and/or 


As per claim 5, 17, 27, Webb further discloses, wherein the one or more comparative representations comprise at least one representation selected from: 
a comparison of at least a portion of the real-time survey feedback data associated with the merchant to feedback data associated with one or more other merchants in a similar industry as the merchant ([0035, Additionally, the customer interface 301 includes a list of quotes received from each vendor 304. The list comprises information regarding each vendor, Such as reviews and ratings, wherein the data for the reviews and ratings may be imported from third party databases, 0039, Similar to the customer interface, the business interface 308 also comprises a section for the request details 303, which includes information regarding the request, such as the title of the request, time and date requested for service, status of the request, and countdown for bidding, among 
a comparison of at least a portion of the real-time survey feedback data associated with the merchant to feedback data associated with one or more other merchants in a specified geographic area; and 
a comparison of at least a portion of the real-time survey feedback data associated with the merchant to feedback data associated with one or more other merchants selected by the merchant.


As per claim 6, 18, Webb further discloses, wherein one or more of the selections comprises a time-based limitation ([0039, The vendor can also view his or her latest quote 309, which is automatically updated each time the vendor inputs offers or bids. The vendor can adjust his or her quote by entering new offers or bids in a new quote entry box 315. The vendor can adjust his or her quote based on feedback received from database 312, wherein the feedback comprises the lowest quote offered 313 by a competing vendor. Additionally, the feedback comprises customer decision factors 314 that most customers consider when selecting a winning vendor]).


As per claim 7, 19, Webb further discloses, wherein at least one of the one or more comparative representations comprises a comparison of the merchant's performance to one or more other stores of the merchant [0039, The vendor can also view his or her latest quote 309, which is automatically updated each time the vendor inputs offers or bids. The vendor can adjust his or her quote by entering new offers or bids in a new quote entry box 315. The vendor can adjust his or her quote based on feedback received from database 312, wherein the feedback comprises the lowest quote offered 313 by a competing vendor. Additionally, the feedback comprises customer decision 
Such as: consumer demand for various products and services; typical consumer-business interactions for requested products and services; pricing for requested products and services; consumers’ perception of participating businesses performances during the RFQ process or at the point of sale; and key purchasing factors, among others. Additionally, broader market data Such as location-based data, industry-based data, seasonal data, customer demographics, customers values, competition data, and business ratings can be collected and provided to the vendors]).



As per claim 8, 20, Webb further discloses, wherein one or more of the selections comprises a geographical limitation ([0044, Additionally, broader market data Such as location-based data, industry-based data, seasonal data, customer demographics, customers values, competition data, and business ratings can be collected and
provided to the vendors]).



wherein at least one of the one or more comparative representations comprises a graphical presentation of at least some of the real-time survey feedback data (Fig, 3B, item 315, 316, [0039, The vendor can also view his or her latest quote 309, which is automatically updated each time the vendor inputs offers or bids. The vendor can adjust his or her quote by entering new offers or bids in a new quote entry box 315. The vendor can adjust his or her quote based on feedback received from database 312, wherein the feedback comprises the lowest quote offered 313 by a competing vendor. Additionally, the feedback comprises customer decision factors 314 that most customers consider when selecting a winning vendor]).


As per claim 10, 22, Webb further discloses,
wherein the user interface is displayed on a mobile application of a mobile device associated with the merchant ([0026, Accordingly, the vendor devices 201-206 provide access to a business portal 207, and the customer device 212 provides access to a customer portal 211. The business portal 207 and the customer portal 211 are components of the marketplace platform 213 provided by the server 209, wherein the
marketplace platform 213 comprises a website, a web application, and/or a mobile application]).



marketplace platform 213 comprises a website, a web application, and/or a mobile application]).



As per claim 12, Webb further discloses, wherein at least one of the plurality of analytics display sections is configurable by the merchant (Fig. 3B, item 315, 316, [0039, The vendor can also view his or her latest quote 309, which is automatically updated each time the vendor inputs offers or bids. The vendor can adjust his or her quote by entering new offers or bids in a new quote entry box 315. The vendor can adjust his or her
quote based on feedback received from database 312, wherein the feedback comprises the lowest quote offered 313 by a competing vendor, 0040, The business interface 308 further comprises an alternate quote entry box 316. The alternate quote entry box
316 is enabled if the RFQ indicates that time flexibility and/or alternate goods or products are acceptable. Thus, if the RFQ does not indicate that the customer will allow the vendors to deliver the requested goods and/or service outside of the specified start and end date and time, or if the RFQ does not indicate that the customer will accept Substitute goods, the alternate quote entry box 316 is disabled and the vendor



As per claim 24, Webb discloses a non-transient computer-readable storage medium ([0023]), having instructions embodied therein, the instructions being executable by one or more processors to perform a method comprising:

transmit one or more incentive offers to one or more computing devices associated with one or more consumers ([0006, In one embodiment, the present system includes a plurality of vendor devices in connection with one or more customer devices and a server in a network. The server provides a marketplace platform, a database, and an analytics module. The marketplace platform includes a customer portal and a business portal, wherein the customer portal and the business portal are accessible through the customer devices and the vendor devices,0029, For example, a salon may be overbooked and therefore unable to book the customer's appointment at the specified time in the RFQ; but the salon may be able to book the customer's appointment for a service during the time that falls within the flexible time period and offer a discounted price]);
receive real-time survey feedback data from the one or more computing devices associated with the one or more consumers ([0033, When the customer selects a winner, the customer is prompted to complete a survey 107 before confirming the 

providing a merchant analytics platform to a merchant associated with the one or more incentive offers ([0026, Accordingly, the vendor devices 201-206 provide access to a business portal 207, and the customer device 212 provides access to a customer portal 211. The business portal 207 and the customer portal 211 are components of the marketplace platform 213 provided by the server 209, 0029, For example, a salon may be overbooked and therefore unable to book the customer's appointment at the specified time in the RFQ; but the salon may be able to book the customer's appointment for a service during the time that falls within the flexible time period and offer a discounted price, 0031, Once the customer completes the RFQ, he or she can invite vendors, or preferred 

receive one or more selections from the merchant, the selections representing attributes of one or more comparative representations the merchant wishes to view ([0035, Additionally, the customer interface 301 includes a list of quotes received from each vendor 304. The list comprises information regarding each vendor, such as reviews and ratings, wherein the data for the reviews and ratings may be imported from third party databases, 0039, Similar to the customer interface, the business interface 308 also comprises a section for the request details 303, which includes information regarding the request, such as the title of the request, time and date requested for service, status of the request, and countdown for bidding, among other information. The vendor can also view his or her latest quote 309, which is automatically updated each time the vendor inputs offers or bids. The vendor can adjust his or her quote by entering new offers or bids in a new quote entry box 315. The vendor can adjust his or her quote based on feedback received from database 312, wherein the feedback comprises the lowest quote offered 313 by a competing vendor, 0040, The business interface 308 further comprises an alternate quote entry box 316. The alternate quote entry box 316 is enabled if the RFQ indicates that time flexibility and/or alternate goods or products are acceptable]), and 
displaying, via the user interface, at least one of the one or more comparative representations (Fig. 3B, [0039, Similar to the customer interface, the business interface 308 also comprises a section for the request details 303, which includes information regarding the request, such as the title of the request, time and date requested for service, status of the request, and countdown for bidding, among other information. The vendor can also view his or her latest quote 309, which is automatically updated each time the vendor inputs offers or bids. The vendor can adjust his or her quote by entering new offers or bids in a new quote entry box 315. The vendor can adjust his or her quote based on feedback received from database 312, wherein the feedback comprises the lowest quote offered 313 by a competing vendor]).


The closest prior arts are cited or referenced because they are pertinent to applicant's disclosure.  
Roberts et al. (US 2013/0282458, teaches increasing customer participation by giving incentive),
Stoll et al. (US 2013/0311337, discloses that the server system detects stores one or more vendor profiles, wherein each vendor profile is associated with a particular vendor and includes one or more vendor category scores. The server system then receives a purchase request from a user of the server system, wherein the purchase request includes a product or service to be purchased).
Tennenholtz et al. (US 2012/0158477, teaches providing incentives and rewards to entities who participate in propagating the information, allowing heavy influencers to gain from their influence while the marketer rewards them),
Baum (US 2013/0132220, disclose social group buying),
Kiciman et al. (US 2010/0125490, Social network referral coupon), 
Wenger et al. (US 2014/0297380, providing a system/method to enable a user to add an incentive displayed along with content on a networked television to a digital wallet associated with the user), 
Sun et al. (US 2014/0164087, Social media influence based rewards),
Atazky et al. (US 2013/0304585, Advertising and Incentives over a social network), 
Gerace et al. (US 2006/0282328, disclose profiling a user for targeting advertisements is disclosed),


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681